TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00225-CV


Great-West Life & Annuity Insurance Company, Appellant

v.

Texas Attorney General Child Support Division, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-08-003506, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R
PER CURIAM
		The emergency stay motion of appellant, Great-West Life & Annuity Insurance
Company, is granted.  Enforcement of the district court's judgment is suspended pending further
order of this Court.  See Tex. R. App. P. 24.2(a)(5).
		It is further ordered that the record shall be filed in this Court not later than thirty days
after the date of this order, Great-West shall file its brief not later than twenty days after the record
is filed, and the Division shall file its brief not later than twenty days after Great-West's brief is filed.
		It is so ORDERED May 14, 2010.


Before Chief Justice Jones, Justices Pemberton and Waldrop